UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 April 16, 2011 (Date of earliest event reported) THE BUREAU OF NATIONAL AFFAIRS, INC. (Exact name of registrant as specified in its charter) Delaware 2-28286 53-0040540 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1801 South Bell Street, Arlington, Virginia 22202 (Address of principal executive offices including Zip Code) (703) 341-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten Communications pursuant Rule 425 under the Securities Act (17 CFR230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240. 14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The annual meeting of stockholders was held April 16, 2011. A proxy statement pursuant to Rule 14a was distributed to all stockholders in connection with the meeting. The following individuals were elected as members of the Corporation's Board of Directors for the ensuing year: Paul A. Blakely, Cynthia J. Bolbach, Eunice F. Lin, Gerald S. Hobbs, Marcia P. Kaplan, George J. Korphage, Gregory C. McCaffery, Darren P. McKewen, Jonathan Newcomb, Ellen Taus, Daniel W. Toohey, David M. Victor, and Paul N. Wojcik. The following table provides pertinent statistical data on the election for directors. As of the record date of March 19, 2011, there were 10,231,343 Class A shares outstanding. The total number of shares voted was 7,491,773. Stockholder Candidates: Nominee Shares Voted For Paul N. Wojcik Gregory C. McCaffery George J. Korphage Darren P. McKewen Marcia P. Kaplan Cynthia J. Bolbach David M. Victor Eunice F. Lin Paul A. Blakely Neil R. Froemming Independent Candidates: Nominee Shares Voted For Ellen Taus Daniel W. Toohey Jonathan Newcomb Gerald Hobbs By the following vote, the shareholders approved an advisory vote on compensation paid to named executive officers: For: Against: Abstain: By the following vote, the shareholders voted, on an advisory basis, to hold future advisory votes on executive compensation on an annual basis: Annualy: Every 2 years: Every 3 years: Abstain: SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Bureau of National Affairs, Inc. (Registrant) Date: April 20, 2011 By: /s/Paul N. Wojcik Paul N. Wojcik Chairman of the Board and Chief Executive Officer
